Case 4:18-cv-00821-ALM-CAN Document 97 Filed 12/17/20 Page 1 of 3 PageID #: 481




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  SCOTT FIELDS                                    §
                                                  §   Civil Action No. 4:18-CV-821
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  CITY OF SHERMAN, TEXAS, ET AL.                  §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On September 28, 2020, the report of the Magistrate Judge (Dkt. #94) was entered containing

 proposed findings of fact and recommendations that Plaintiff’s Motion for Time Extension to File

 Notice of Appeal (Dkt. #92) be denied. Having received the report of the Magistrate Judge, having

 considered Plaintiff’s Objections (Dkt. #96), and having conducted a de novo review, the Court is

 of the opinion that the Magistrate Judge’s report should be adopted.

        On March 13, 2020, a Final Judgment disposing of Plaintiff’s claims was entered

 (Dkt. #88). Defendant should have filed his notice of appeal by April 13, 2020. On April 27,

 2020, Plaintiff moved for an extension of time to file his notice of appeal (Dkt. #92). The

 Magistrate Judge recommended the Court deny the request due to Plaintiff’s failure to establish

 excusable neglect in missing the deadline to file an appeal (Dkt. #94 at p. 4). Plaintiff objects to

 the recommendation, in pertinent part, as follows:

        [T]he attending magistrate has failed, balked or refused to address essence of his
        motion for time extension to file a notice of appeal; on other grounds that he has
        simply filed motion for time extension because waste of judicial resources seems
        looming; on other grounds that lack of certified mailing expressly suggests that
        moot of municipal court cause is imminent and would yield him not even needing
        appeal here; and on general grounds that he has only balked to file notice of appeal
        because he has no idea if he will even need appeal here.


                                                  1
Case 4:18-cv-00821-ALM-CAN Document 97 Filed 12/17/20 Page 2 of 3 PageID #: 482




                                            ***
        Additionally, Plaintiff objects to magistrate report on grounds that this Sherman
        federal court should delay this time extension procedure here until Sherman
        municipal cause terminated or until he knows whether or not he even need an
        appeal.

 (Dkt. #95 at pp. 11-12).

                  OBJECTIONS TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

        The United States Court of Appeals for the Fifth Circuit requires a timely notice of appeal

 before exercising jurisdiction. United States v. Winn, 948 F.2d 145, 153 (5th Cir. 1991). Plaintiff

 objects that “the attending magistrate has failed, balked or refused to address essence of his motion

 for time extension to file a notice of appeal” (Dkt. #96 at p. 11). This statement does not shed light

 on Plaintiff’s specific or substantive objection(s) to the Magistrate Judge’s report and

 recommendation as required under 28 U.S.C. § 636(b)(1)(C). Nor do Plaintiff’s objections

 demonstrate excusable neglect; rather, Plaintiff’s filing predominantly urges the merits of his

 underlying claims or “sounds off” about various ways Plaintiff believes he has been wronged

 (Dkt. #96). In support of his statement that the Magistrate Judge refused to properly address his

 Motion, he merely states the Court should extend the time for appeal “until [the] Sherman

 municipal cause [is] terminated or until [Plaintiff] knows whether or not he even need[s] an appeal”

 (Dkt. #96 at p. 12). “Frivolous, conclusive or general objections need not be considered by the

 district court.” Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982), overruled on other

 grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996). Moreover,

 Plaintiff provides no authority for his request to delay the time period for appeal in this matter




                                                   2
    Case 4:18-cv-00821-ALM-CAN Document 97 Filed 12/17/20 Page 3 of 3 PageID #: 483




     pending the outcome of an ongoing municipal state court case, or that the existence of the ongoing

     municipal matter somehow factors into the analysis regarding excusable neglect. See FED. R. CIV.

     P. 77 (d)(2); FED. R. APP. P. 4. Plaintiff’s objections are overruled.

                                               CONCLUSION

            Having considered Plaintiff’s Objections (Dkt. #96), all other relevant filings, and having

     conducted a de novo review, the Court adopts the Magistrate Judge’s Report and Recommendation

     (Dkt. #94) as the findings and conclusions of the Court.

.           It is therefore ORDERED that Plaintiff’s Motion for Time Extension to File Notice of

     Appeal (Dkt. #92) is DENIED.

            All relief not previously granted is hereby DENIED.

            IT IS SO ORDERED.
            SIGNED this 17th day of December, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       3
